Citation Nr: 1307021	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for residuals of right knee arthroscopic lateral release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis and possible meniscal tear, from May 1, 2009.

2.  Entitlement to a rating greater than 20 percent for residuals of right knee arthroscopic lateral release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis and possible meniscal tear, from May 1, 2009.

3.  Entitlement to a rating greater than 10 percent for right knee patellar subluxation, from February 11, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO reduced the rating for the Veteran's service-connected residuals of right knee arthroscopic lateral release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis and possible meniscal tear, effective May 1, 2009.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2010.

Regarding characterization of the issues on appeal, the Board notes that this appeal as to the right knee arose in connection with a claim for an increased rating for service-connected right knee disability, and in the November 2009 SOC, the RO characterized the issue concerning the right knee only as an increased rating claim.  However, as the Veteran appealed an initial determination in which the RO reduced disability rating for the right knee, the matter of whether the reduction of the disability rating was proper must also be addressed.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  As such, and given the Board's favorable disposition of the reduction issue, the appeal as to the right knee now encompasses the first and second matters set forth on the title page.  

The Board next notes that, by rating decision in March 2012, the RO granted service connection for right knee patellar subluxation and assigned an initial 10 percent rating effective February 11, 2012.  The Board deems the rating assigned for right knee instability (awarded under Diagnostic Code (DC) 5257) as part and parcel of the increased rating claim for residuals of right knee arthroscopic lateral release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis and possible meniscal tear (evaluated under DC 5020-5262) appealed to the Board.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998) (separate ratings may be awarded for instability and painful limitation of motion).

Finally, the Board observes that the Veteran had also appealed to the Board the denial of an increased rating claim for migraine headaches.  However, prior to certification of this issue to the Board on June 20, 2012, the Veteran withdrew this claim from appeal in a written statement received by the RO on June 5, 2012.  This issue, therefore, is not before the Board.  38 C.F.R. § 20.204(b)(2).

In June 2012, the Veteran and her husband spouse testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is associated with the claims file.

A review of the Virtual VA electronic records storage system does not reveal any additional, pertinent evidence which is not associated with the paper claims file.

The Board's decision on the claim for restoration of the 20 percent rating for the service-connected right knee disability s set forth below.  The claims for increased ratings for residuals of right knee arthroscopic lateral release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis and possible meniscal tear, and for right patellar subluxation, are addressed in the remand following the order; this matter is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on her part



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The February 2009 rating decision in which the RO reduced the rating for service-connected right knee disability from 20 to 10 percent, and the November 2009 SOC, reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

As the RO's reduction of the rating for service-connected residuals of right knee arthroscopic lateral release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis and possible meniscal tear from 20 percent to 10 percent, effective May 1, 2009, was not in accordance with law, the criteria for restoration of the 20 percent rating are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 3.344 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the claim for restoration of a 20 percent rating for residuals of right knee arthroscopic lateral release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis and possible meniscal tear, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  In this case, based on an August 2008 VA Compensation and Pension (C&P) examination, the RO, in a February 2009 rating decision, reduced the rating for the Veteran's service-connected residuals of right knee arthroscopic lateral release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis and possible meniscal tear from 20 to 10 percent, effective May 1, 2009.

Historically, the Veteran was diagnosed with post-traumatic right patellar femoral syndrome during active military service.  In March 1990, she underwent arthroscopic right lateral release. 

Post service, the Veteran's private medical records include findings of patellar hypermobility, patellar subluxation at about 30 degrees of flexion, and painful motion.  A September 1995 VA examination report diagnosed chronic synovitis plus symptomatic patellar chondromalacia with chronic tendinitis and possible meniscus tear.

In a November 1995 rating decision, the RO  granted service connection for right knee disability (characterized as chronic synovitis plus symptomatic patellar chondromalacia with chronic tendinitis and possible meniscus tear) and assigned an initial 10 percent rating under DC "5020-5257," effective June 18, 1991.

The report of a March 2003 VA Compensation and Pension (C&P) examination documents the Veteran's report of right knee pain and swelling exacerbated with use, which increased her pain to 7-10/10 severity.  She used a knee brace with all exercising activities.  Examination was significant for painful right knee motion beyond 20 degrees of flexion and 10 degrees of extension, pain on patellar pressure, crepitus and tenderness along the medial and lateral meniscus.  Repetitive testing showed an increase in knee pain, some 10 degree flexion in range, and stiffness.  A February 2003 magnetic resonance imaging (MRI) scan was interpreted as showing suspect missing cartilage along the femoropatellar compartment of the femoral condyle laterally. 

A February 2004 RO rating decision increased the rating for the Veteran's right knee disability to 20 percent under DC "5020-5252," effective January 20, 2003.  The RO found that the Veteran's overall symptoms were more analogous to malunion of the tibia and fibula with moderate knee disability.

On Veteran VA C&P examination in August 2008, the Veteran described her knee pain as "the same with no real changes."  She described a constant aching pain of 4-5/10 severity which did not prevent her from performing any activities of daily living.  However, her right knee pain increased to 8/10 severity about once a week due to aggravating factors such as bending, twisting, squatting and repetitive activities.  These flare-ups lasted approximately 24 hours in duration, wherein she experienced weakness and mild swelling of the right knee.  Physical examination was significant for suprapatellar, infrapatellar and medial joint line tenderness.  She had active and passive motion from 0 to 130 degrees as well as tenderness with McMurray-type maneuver.  The examiner diagnosed right knee chronic synovitis and patellar chondromalacia and possible meniscus tear.  The examiner also opined that, during painful flare-ups, the Veteran would be expected to have an approximate 5-10 degrees of range of motion loss, mild weakness, minimal fatigability and no loss of coordination.

Based on this examination report, in the February 2009 rating decision, the RO  reduced the rating for the Veteran's service-connected residuals of right knee arthroscopic lateral release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis and possible meniscal tear from 20 to 10 percent, effective May 1, 2009.

As a result of the RO's February 2009 rating decision, the 20 percent rating under DC "5020-5252" had been in effect for more than 5 years.  See Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 (1993) (the duration for the purposes of 38 C.F.R. § 3.344(c) is measured from the effective date assigned the rating until the effective date of the actual reduction and not the date of the RO's proposal or ordering of a reduction).

As regards disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

As noted above, as of the effective date of the reduction, the 20 percent rating for the Veteran's right knee disability under DC "5020-5252" had been in effect for more than 5 years; hence, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  However, the February 2009 rating decision that reduced the rating, and the November 2009 SOC reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.

In this case, the RO did not address whether the VA examination used as a basis for the reduction was as full and complete as the examination on which the 30 percent rating was established, or whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).  In addition, neither the February 2009 rating decision, nor the November 2009 SOC includes discussion of, or citation to, 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 20 percent rating assigned for residuals of right knee arthroscopic lateral release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis and possible meniscal tear is restored effective May 1, 2009.

Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.  The Board nonetheless notes that the August 2008 VA C&P examiner's opinion that the Veteran would have approximately a 5-10 degree of range of motion loss as well as mild weakness with minimal fatigability during flare-ups provides examination findings similar to the March 2003 VA C&P examination, which provided the basis for the 20 percent rating assigned by the RO.


ORDER

The claim for restoration of a 20 percent rating for residuals of right knee arthroscopic lateral release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis and possible meniscal tear, from May 1, 2009, is granted.


REMAND

In addition to asserting her entitlement to restoration of the 20 percent rating for right knee arthroscopic lateral release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis and possible meniscal tear, from May 1, 2009, the Veteran has alleged that her right knee disability has increased in severity. 
During the June 2012 Board hearing, the Veteran testified that the February 2012 VA C&P examination of her right knee did not involve manipulation to evaluate instability as was done during prior VA C&P examinations.  Notably, the Veteran reported these examination deficiencies to her representative prior to the hearing.  See Disabled American Veterans May 2, 2012 letter with attached Veteran comments to the March 2012 Supplemental SOC (SSOC).

To ensure complete development of her claim, the Board finds that the Veteran should be afforded additional VA examination to obtain findings needed to properly evaluate the right knee which includes a review of the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).The examiner should consider her prior history of arthroscopic right lateral release as well as post service findings of patellar hypermobility, patellar subluxation at about 30 degrees of flexion, painful motion, MRI evidence of suspect missing cartilage along the femoropatellar compartment of the femoral condyle laterally, and VA C&P examiner findings in March 2003 and August 2008 of additional disability demonstrated with repetitive testing.

The Veteran is hereby notified that failure to report to the scheduled examination without good cause, may well result in denial of the claims  for higher ratings for right knee disabilities.  See 38 C.F.R. § 3.655 (b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the Veteran has received treatment at the Portland VA Medical Center (VAMC), and records from that facility dated up to February 6, 2009  have been associated with the claims file; hence, more recent records from that facility may exist.

The RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012 (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating each claim for increase.  

The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  Also, in adjudicating each claim, the RO should include consideration of whether a "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) is appropriate. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  The RO should obtain from the Portland VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 6, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If there are no additional records, the RO should document this fact for the record.

2.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO  should specifically advise the Veteran that the most recent private record showing specific treatment for her right knee disability involves an examination by Dr. Wagner in October 2008, and request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, all outstanding pertinent records.

The RO should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA joints examination, by an appropriate medical professional, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the right  knee, expressed in degrees.  The examiner should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  The examiner must provide an opinion as to whether the range of motion of the Veteran's left knee is limited by pain.  

In addition, after having considered the Veteran's medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee. If instability s present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

In rendering findings with respect to instability and functional impairment during flare-us and with repeated use, the examiner should consider and discuss the Veteran's lay assertions.  The examiner's attention is also directed to evidence in the claims file which includes a history of arthroscopic right lateral release and post service findings of patellar hypermobility, patellar subluxation at about 30 degrees of flexion, painful motion, MRI evidence of suspect missing cartilage along the femoropatellar compartment of the femoral condyle laterally, and VA C&P examiner findings in March 2003 and August 2008 of additional disability demonstrated with repetitive testing.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached ,in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

6.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for higher ratings, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication involving the right knee) and legal authority (to include whether "staged rating" pursuant to Hart (cited above), is warranted).

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative a SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


